PER CURIAM.
The state takes this interlocutory appeal from the trial court’s order quashing a search warrant. The issue involved the sufficiency of an affidavit to present to an independent neutral magistrate probable cause to issue the search warrant. We find the presentment by the state failed to pass muster under the dictates of Aguilar v. Texas, 1964, 378 U.S. 108, 84 S.Ct. 1509, 12 L.Ed.2d 723; and now the most recent Spinelli v. United States, 1969, 393 U.S. 410, 89 S.Ct. 584, 21 L.Ed.2d 637.
Affirmed.
WALDEN, C. J., and CROSS, J., concur.
REED, J., dissents, without opinion.